


Exhibit 10.1


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 8, 2014 (this “First Amendment”), is by and among (i) Christopher &
Banks Corporation, a Delaware corporation (the “Lead Borrower”), (ii) the
Persons named on Schedule 1.01 to the Credit Agreement referred to below
(collectively, the “Borrowers”) and (iii) Wells Fargo Bank, National
Association, as Lender and as L/C Issuer.
W I T N E S S E T H:


WHEREAS, the Borrowers, the Lender and the L/C Issuer are party to that certain
Second Amended and Restated Credit Agreement dated as of July 12, 2012 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Credit Agreement”), pursuant to which the Lender agreed,
subject to the terms and conditions contained therein, to extend credit to the
Borrowers in the form of a revolving credit facility; and


WHEREAS, the Loan Parties and the Lender have agreed to amend the Credit
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:
1.
Defined Terms. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.



2.
Representations and Warranties. Each Loan Party hereby represents and warrants
that (a) no Default or Event of Default has occurred and is continuing, and (b)
after giving effect to this First Amendment, all representations and warranties
contained in the Credit Agreement and each other Loan Document are true and
correct in all material respects on and as of the date hereof except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (ii) in the case of any representation or warranty qualified
by materiality, such representation or warranty is true and correct in all
respects (subject to such qualification) and (iii) in the case of any
representation or warranty qualified by knowledge, such representation or
warranty is true and correct in all respects subject to such qualification.



3.
Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:



(a)
Amendments to Article I. The provisions of Article I are hereby amended as
follows:



i.
The provisions of Section 1.01 are hereby amended by adding the following new
defined terms (and corresponding definitions) in appropriate alphabetical order
therein:



a)
““Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”



b)
““Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.”




1

--------------------------------------------------------------------------------




c)
““First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement entered into by and among the Borrowers, the Lender
and the L/C Issuer dated as of September 8, 2014.”



d)
““First Amendment Effective Date” means September 8, 2014.”



e)
““Qualified ECP Guarantor” means, in respect of any Swap Obligation, any
Borrower, any Guarantor or any other guarantor of the Obligations that has total
assets exceeding $10,000,000 at the time such Swap Obligation is incurred or
such other person as constitutes an “Eligible Contract Participant” (an “ECP”)
as that term is defined under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”



f)
““Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.”



g)
““Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.”



ii.
The provisions of Section 1.01 are hereby amended as follows:



a)
by deleting the definition of “Applicable Margin” in its entirety and
substituting the following in its stead:



““Applicable Margin” means:    
(a)From and after the First Amendment Effective Date until the first Adjustment
Date following such date, the percentages set forth in Level II of the pricing
grid below; and


(b)From and after the first Adjustment Date following the First Amendment
Effective Date and on each Adjustment Date thereafter, the Applicable Margin
shall be determined from the following pricing grid based upon the Average Daily
Availability for the Fiscal Quarter immediately preceding such Adjustment Date;
provided, that notwithstanding anything to the contrary set forth herein, upon
the occurrence of an Event of Default, the Lender may immediately increase the
Applicable Margin to that set forth in Level I (even if the requirements for a
different Level have been met) and interest shall accrue at the Default Rate;
provided, further, that if any Borrowing Base Certificates are at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in such Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.


Level
Average Daily Availability
LIBOR Margin
Base Rate Margin
Commercial Letter of Credit Fee
Standby Letter of Credit Fee
I
< $20,000,000
1.75%
0.75%
1.25%
1.75%
II
> $20,000,000
1.50%
0.50%
1.00%
1.50%”



b)
by deleting the definition of “Audited Financial Statements” in its entirety and
substituting the following in its stead:




2

--------------------------------------------------------------------------------




““Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended February 1,
2014, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.”


c)
by deleting the definition of “Borrowing Base” in its entirety and substituting
the following in its stead:



““Borrowing Base” means, at any time of calculation, an amount equal to:
(c)the face amount of Eligible Credit Card Receivables multiplied by the Credit
Card Advance Rate;


plus
(d)the Cost of Eligible Inventory, net of Inventory Reserves, multiplied by the
product of the Appraisal Percentage multiplied by the Appraised Value of
Eligible Inventory (expressed as a percentage of Cost of Eligible Inventory)
(provided that in no event shall Eligible In-Transit Inventory included in
Eligible Inventory exceed $7,500,000);


plus
(e)the lesser of (i) the Real Estate Advance Rate multiplied by the Appraised
Value of Eligible Real Estate, if any, and (ii) $6,000,000;


minus
(f)the then amount of all Availability Reserves.”


d)
by deleting the definition of “LIBO Rate” in its entirety and substituting the
following in its stead:



““LIBO Rate” means, with respect to each Interest Period, the rate for U.S.
Dollar deposits with a term equivalent to such Interest Period, which appears on
the Reuters Screen LIBOR01 page as of 11:00 a.m., London time, on the second
Business Day preceding the first day of such Interest Period (or if such rate
does not appear on the Reuters Screen LIBOR01 Page, then the rate as determined
by Wells Fargo from another recognized source or interbank quotation).” 
e)
by deleting the definition of “Loan Documents” in its entirety and substituting
the following in its stead:



““Loan Documents” means this Agreement, the First Amendment, the Note, each
Issuer Document, all Borrowing Base Certificates, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, the Security
Documents, any Facility Guaranty, the Fee Letter, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Cash Management Services and
Bank Products provided by the Lender or any of its Affiliates, each as amended
and in effect from time to time,”
f)
by deleting the definition of “Maturity Date” in its entirety and substituting
the following in its stead:



““Maturity Date” means September 8, 2019.”
g)
by adding to the definition of “Obligations” the following proviso after the
phrase “any Other Liabilities” at the end thereof:



“; provided that the Obligations shall not include any Excluded Swap
Obligations”

3

--------------------------------------------------------------------------------






h)
by deleting the definition of “Payment Conditions” in its entirety and
substituting the following in its stead:



““Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making of such payment, and (b) immediately after giving effect to such
transaction or payment, either (x) (i) the Pro Forma Availability Condition has
been satisfied, (ii) the Trailing Twelve Month Availability Condition has been
satisfied, (iii) Availability as of the date of such transaction or payment will
be greater than thirty percent (30%) of the Loan Cap, and (iv) the Consolidated
Fixed Charge Coverage Ratio for the twelve (12) months immediately preceding the
date of such transaction or payment for which the Lender has received financial
statements shall be equal to or greater than 1.10:1.00 after giving pro forma
effect to such transaction or payment as if such transaction had been entered
into or such payment had been made as of the first day of such twelve-month
period, or (y) (i) Pro Forma Excess Availability following, and after giving
effect to, such transaction or payment, will be greater than fifty percent (50%)
of the Loan Cap, (ii) Trailing Twelve Month Excess Availability following, and
after giving effect to, such transaction or payment, will be greater than fifty
percent (50%) of the Loan Cap, and (iii) Availability as of the date of such
transaction or payment will be greater than fifty percent (50%) of the Loan Cap.
Prior to undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Lender evidence of
satisfaction of the conditions contained in clause (b) above on a basis
(including, without limitation, giving due consideration to results for prior
periods) reasonably satisfactory to the Lender.”
i)
by deleting clause (h) of the definition of “Permitted Acquisition” in its
entirety and substituting the following in its stead:



“(h) [Reserved]; and”
j)
by deleting clause (b) of the definition of “Permitted Disposition” in its
entirety and substituting the following in its stead:



“(b) bulk sales or other Dispositions of the Inventory of a Loan Party not in
the ordinary course of business in connection with Store closings, at arm’s
length; provided, that such Store closings and related Inventory Dispositions
shall not exceed (i) in any Fiscal Year of the Lead Borrower and its
Subsidiaries, ten percent (10%) of the number of the Loan Parties’ Stores as of
the beginning of such Fiscal Year (net of new Store openings in such Fiscal
Year) and (ii) in the aggregate from and after the Closing Date, twenty percent
(20%) of the number of the Loan Parties’ Stores in existence as of the Closing
Date (net of cumulative new Store openings since the Closing Date); provided,
further, that all sales of Inventory in connection with Store closings which
exceed, in any Fiscal Year of the Lead Borrower and its Subsidiaries, five
percent (5%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year shall be in accordance with liquidation agreements in form and
substance reasonably satisfactory to the Lender; provided, however, that the
consolidation of Christopher & Banks Stores and CJ Banks Stores into MPW Stores
shall be excluded from such limits set forth in the foregoing provisos;
provided, further that all Net Proceeds received in connection with Store
closings and related sales of Inventory are applied to the Obligations if then
required in accordance with Section 2.04 hereof.”
k)
by deleting clause (f) of the definition of “Permitted Indebtedness” in its
entirety and substituting the following in its stead:



“(f) Indebtedness incurred for the construction or acquisition or improvement
of, or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted hereunder and any Synthetic Lease Obligations), provided
that, (A) with respect to any Eligible Real Estate, the Net Proceeds received in
connection with any such Indebtedness are applied to the Obligations in an
amount at least equal to the amount available to be advanced against such
Eligible Real

4

--------------------------------------------------------------------------------




Estate under the Borrowing Base without giving effect to any outstanding Loans
(and, after the occurrence of a Cash Dominion Event, in an amount equal to all
Net Proceeds), and (B) the Loan Parties shall cause the holders of such
Indebtedness and the lessors under any sale-leaseback transaction to enter into
a Collateral Access Agreement on terms reasonably satisfactory to the Lender;”
(b)
Amendments to Article II.    The provisions of Section 2.08(a) are hereby
deleted in their entirety and the following is substituted in their stead:



“(a) Commitment Fee. The Borrowers shall pay to the Lender a commitment fee
calculated on a per annum basis equal to 0.250% times the actual daily amount by
which the Commitment exceeds the Total Outstandings during the immediately
preceding Fiscal Quarter. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be calculated and due and payable
quarterly in arrears on the first day after the end of each Fiscal Quarter,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.”
(c)
Amendments to Article III. The provisions of Section 3.04(d) are hereby amended
by deleting “nine-month” appearing therein and substituting “six-month” in its
stead.



(d)
Amendments to Article IV.    The provisions of Section 4.02(d) are hereby
deleted in their entirety and the following is substituted in their stead:



“(d) No event or circumstance which could reasonably be expected to result in a
Material Adverse Effect shall have occurred since the date of the Audited
Financial Statements; and”
(e)
Amendments to Article VI.    The provisions of Article VI are hereby amended as
follows:



i.
by deleting “within thirty (30) days” appearing in Section 6.01(b) thereof and
substituting “on or before the third Friday (or if such day is not a Business
Day, on the next succeeding Business Day)” in its stead;



ii.
by deleting “the fifteenth (15th) day” appearing in Section 6.02(c) thereof and
substituting “the third Friday” in its stead;



iii.
by deleting Section 6.10(b) thereof in its entirety and substituting the
following in its stead:



“(b) Upon the request of the Lender after reasonable prior notice, permit the
Lender or professionals (including investment bankers, consultants, accountants,
and lawyers) retained by the Lender to conduct commercial finance examinations
and other evaluations, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. During any two (2)
successive Fiscal Years in which (i) no Loans are outstanding and (ii) the
aggregate balance of cash deposits in Blocked Accounts maintained at Wells Fargo
is equal to or greater than $5,000,000, the Loan Parties shall pay the fees and
expenses of the Lender and such professionals with respect to one (1) such
commercial finance examination undertaken by the Lender during such two Fiscal
Years; provided, that the Lender may, in its discretion undertake two (2)
commercial finance examinations at the Loan Parties’ expense in any Fiscal Year
in which (i) the outstanding principal amount of the Loans is greater than zero
or (ii) the aggregate balance of cash deposits in Blocked Accounts maintained at
Wells Fargo is less than $5,000,000; provided, further, that the Lender may in
its discretion undertake three (3) commercial finance examinations at the Loan
Parties’ expense in any Fiscal Year in which Availability is less than thirty
percent (30%) of the Loan Cap. Notwithstanding the foregoing, the Lender may
cause additional commercial finance examinations to be undertaken (i) as it in
its discretion deems necessary or appropriate, at its own expense or, (ii) if
required by Law or if a Default or Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties.”
(f)
Amendments to Article VII. The provisions of Section 7.06 are hereby amended as
follows:




5

--------------------------------------------------------------------------------




i.
by deleting clause (d) thereof in its entirety and substituting the following in
its stead:



“(d) if the Payments Conditions are satisfied, the Lead Borrower may declare or
pay cash dividends to its stockholders;”
ii.
by deleting “and” appearing at the end of clause (e) thereof;



iii.
by deleting the period at the end of clause (f) thereof and substituting “; and”
in its stead; and



iv.
by adding the following new clause (g) immediately following clause (f) thereof:



“(g) so long as no Default or Event of Default has occurred and is continuing or
would result from the making of any such Restricted Payment, the Loan Parties
may make Restricted Payments in an amount not to exceed $2,000,000 in the
aggregate during any Fiscal Year.”
(g)
Amendments to Article IX.    The provisions of Article IX are hereby amended by
adding the following new Section 9.24 immediately following Section 9.23
thereof:



“Section 9.24 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under the Facility Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 9.24 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
9.24, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 9.24
constitutes, and this Section 9.24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”
(h)
Amendments to Schedules. Schedule 1.01 (Borrowers) to the Credit Agreement is
hereby amended by deleting such schedule in its entirety and replacing it with
the corresponding schedule set forth in Annex I attached hereto



4.
Conditions to Effectiveness. This First Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:



(a)
the Lender shall have received this First Amendment duly executed by each of the
parties thereto;



(b)
the Loan Parties shall have paid a closing fee to the Lender in the amount of
$75,000.00 (with such fee described in this paragraph being fully earned as of
the First Amendment Effective Date, and no portion thereof shall be refunded or
returned to the Loan Parties under any circumstances);



(c)
the Loan Parties shall have paid in full all invoiced Credit Party Expenses in
connection with the preparation, execution, delivery and administration of this
First Amendment and the other instruments and documents to be delivered
hereunder (with such fees and expenses described in this paragraph being fully
earned as of the First Amendment Effective Date, and no portion thereof shall be
refunded or returned to the Loan Parties under any circumstances);



(d)
the Lender shall have received a secretary’s certificate from each of the Loan
Parties certifying the recent passage and continued effectiveness of resolutions
from the Loan Parties approving the transactions contemplated by this First
Amendment and the incumbency of the officers executing this First Amendment and
the documents delivered in connection therewith, in each case in form and
substance satisfactory to the Lender;



(e)
the Lender shall have received and reviewed lien search results for the
jurisdiction of incorporation and organization of each of the Loan Parties and
judgment search results for the jurisdiction of the chief executive office of
each of the Loan Parties, which search results shall be in form and substance
reasonably satisfactory to the Lender;




6

--------------------------------------------------------------------------------




(f)
the Lender shall have received duly executed opinions, in each case addressed to
the Lender, of counsel to the Loan Parties addressing such matters as the Lender
shall reasonably request;



(g)
after giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing; and



(h)
all action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this First Amendment shall have
been duly and effectively taken.



5.
Effect on Loan Documents. The Credit Agreement and the other Loan Documents,
after giving effect to this First Amendment, shall be and remain in full force
and effect in accordance with their terms and hereby are ratified and confirmed
in all respects. Except as expressly set forth herein, the execution, delivery,
and performance of this First Amendment shall not operate as a waiver of any
right, power, or remedy of the Lender or any other Credit Party under the Credit
Agreement or any other Loan Document, as in effect prior to the date hereof.
Each Loan Party hereby ratifies and confirms in all respects all of its
obligations under the Loan Documents to which it is a party and each Loan Party
hereby ratifies and confirms in all respects any prior grant of a security
interest under the Loan Documents to which it is party.



6.
Release. In consideration of the agreements of the Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Lender and its
respective successors and assigns, and their respective present and former
shareholders, Affiliates, trustees, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives (the
Lender and all such other Persons being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Loan Party or any of its successors, assigns or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this First Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto. Each Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Each Loan Party agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth herein.



7.
No Novation; Entire Agreement. This First Amendment evidences solely the
amendment of certain specified terms and obligations of the Loan Parties under
the Credit Agreement and is not a novation or discharge of any of the other
obligations of the Loan Parties under the Credit Agreement. There are no other
understandings, express or implied, among the Loan Parties or the Lender
regarding the subject matter hereof or thereof.



8.
Choice of Law. The validity of this First Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the law of
the State of New York, without giving effect to the conflicts of law principles
thereof, but including Section 5-1401 of the New York General Obligations Law.



9.
Counterparts; Facsimile Execution. This First Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by facsimile shall be as effective as delivery of a manually executed
counterpart of this First Amendment. Any party delivering an executed
counterpart of this First Amendment by facsimile also shall deliver a manually
executed counterpart of this First Amendment but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this First Amendment.



10.
Construction. This First Amendment is a Loan Document. This First Amendment and
the Credit Agreement shall be construed collectively and in the event that any
term, provision or condition of any of such documents is inconsistent


7

--------------------------------------------------------------------------------




with or contradictory to any term, provision or condition of any other such
document, the terms, provisions and conditions of this First Amendment shall
supersede and control the terms, provisions and conditions of the Credit
Agreement.


11.
Miscellaneous. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.



[Signature Pages Follow]
    

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered by
each of the parties hereto as of the date first above written.




BORROWERS::
CHRISTOPHER & BANKS CORPORATION




By: /s/ Peter G. Michielutti            
Name: Peter G. Michielutti            
Title: EVP, COO & CFO                                    




CHRISTOPHER & BANKS, INC.




By: /s/ Peter G. Michielutti            
Name: Peter G. Michielutti            
Title: EVP, COO & CFO                


 
CHRISTOPHER & BANKS COMPANY




By: /s/ Peter G. Michielutti            
Name: Peter G. Michielutti            
Title: EVP, COO & CFO                
 

9

--------------------------------------------------------------------------------




LENDER AND L/C ISSUER:


WELLS FARGO BANK, NATIONAL
ASSOCIATION




By:    /s/ Jason Searle                    
Name:    Jason Searle            
Title:    Director                

10

--------------------------------------------------------------------------------




ANNEX I


SCHEDULE 1.01


Borrowers


Christopher & Banks Corporation
Christopher & Banks, Inc.
Christopher & Banks Company





11